DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to communication filed on 11/10/2021. 
	Claims 1, 8, 9, 13, and 16-20 have been amended. Claims 4, 12, and 14 have been cancelled. 
	Claims 1-3, 5-11, 13, and 15-20 are presented for examination. 

Drawings
The drawings are objected to because the figures are grayscale photographic illustrations rather than black or white line drawings (See 37 C.F.R. 1.84 (a)(1), (b)(1), (L), (m)). The drawings contain grayscale, which causes image degradation in the USPTO filing system. Only black or white color values should be used. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8: The term "substantially" in claim 8 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “UGREEN Door Stopper Wall Protector Door Bumper Knob Shield Handle Guard Self Adhesive for Bedroom, Kitchen, Office, White 2 Pack”. See attached Amazon listing document, hereinafter "Amazon 2".

With regard to claim 9, Amazon 2 teaches: A system for protection of surfaces (i.e. UGREEN Door Stopper Wall Protector) (title), comprising: a gelatinous, semi-spherically shaped device (i.e. paragraph 3) (“About this item” header) having a flattened area at a topmost point of the object (See UGREEN image 1) that: attaches to a first stationary object, receives contact from a first moving object, absorbs shock associated with the contact, the absorption of shock directed to protection of the objects, and absorbs noise associated with the contact. (i.e. paragraph 3) (“About this item” header), wherein the device has a flat underside coated with adhesive material. (See UGREEN image 4)

With regard to claim 10, Amazon 2 teaches: the first stationary object is a wall surface and the first moving object is a door surface. (i.e. paragraph 2) (“About this item” header).
With regard to claim 11, Amazon 2 teaches: the device is alternatively attached to the moving object and receives contact with the stationary object. (i.e. paragraph 4) (“About this item” header).

With regard to claim 13, Amazon 2 teaches: the device attaches via the underside to the one of the moving object and the stationary object. (See UGREEN image 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon 2 in view of "Pack of 100 Cabinet Door Bumpers - 1/2” Diameter Clear Adhesive Pads for Drawers, Glass Tops, Cutting Boards, Picture Frames, Small Furniture" hereinafter "Amazon 3”.

With regard to claim 1, Amazon 2 teaches: A surface protection device (i.e. UGREEN Door Stopper Wall Protector) (title), comprising: a shock-absorbent object (paragraph 3) (“About this item” header) characterized by: a semi-spherical shape, a flat underside, and a flattened area at a topmost point of the 

Amazon 2 discloses that the device is made out of rubber and does not disclose that it contains gelatinous synthetic material. 

Nevertheless, Amazon 3 discloses a door stopper that is made out of “Polyurethane” (See Bullet 1), which is a gelatinous synthetic material. (Note: application’s specification paragraph 0020 discloses polyurethane as a suitable gelatinous synthetic polymer).  
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 such that the stopper was made of Polyurethane as taught by Amazon 3, as such a modification would have amounted to the simple substitution of one known door stopper material for another to achieve a predictable result.

With regard to claim 2, Amazon 2 further teaches: wherein the device absorbs shock associated with the moving object making contact with the stationary object. (i.e. paragraph 3) (“About this item” header).

With regard to claim 3, Amazon 2 further teaches: the device is continuous and solid. (See “Material”)

With regard to claim 5, Amazon 2 further teaches: the underside of the device is coated with adhesive material. (i.e. Self Adhesive) (title).

With regard to claim 6, Amazon 2 further teaches: the device attaches via the underside to the one of the moving object and the stationary object. (i.e. Self Adhesive) (title).
With regard to claim 7, Amazon 2 further teaches: the shock-absorbency of the device further absorbs noise associated with the contact of the objects. (i.e. paragraph 3) (“About this item” header).

With regard to claim 8, Amazon 2 does not disclose that the device is “transparent”
Nevertheless, Amazon 3 discloses a door stopper that is “Transparent or Clear”. (See Bullet 3). 
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 by making the device transparent, as taught by Amazon 3, as such a modification would provide a “non-intrusive way to add protection without compromising your interior design or look of a room” (Amazon 3, Bullet 7).




Amazon 2 discloses that the device is made out of rubber and does not disclose that it contains gelatinous synthetic material. 

Nevertheless, Amazon 3 discloses a door stopper that is made out of “Polyurethane” (See Bullet 1), which is a gelatinous synthetic material. (Note: application’s specification paragraph 0020 discloses polyurethane as a suitable gelatinous synthetic polymer).  
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2 such that the stopper was made of Polyurethane as taught by Amazon 3, as such a modification would have amounted to the simple substitution of one known door stopper material for another to achieve a predictable result.




With regard to claim 17, Amazon 2 teaches: the second surface is one of a wall, a door, and an item of furniture. (See UGREEN image 3).

With regard to claim 18, Amazon 2 further teaches: the device exhibiting a flat underside coated with an adhesive material. (See UGREEN image 4).

With regard to claim 19, Amazon 2 further teaches: attaching the underside to the one of the moving object and the stationary object. (See UGREEN image 4).

With regard to claim 20, Amazon 2 does not disclose that the first surface comprises “a bottom surface of a object” wherein “the object is placed on the second surface, and wherin the device protects the second surface” 
Nevertheless, Amazon 3 discloses a door stopper that can “stick onto the bottoms, doors, legs, backs on furniture…” that protect both the first surface and second surface due to its gelatinous synthetic material (See Bullet 7).
It would have been obvious to a person ordinarily skilled in the art at the time of filing of applicant’s invention to have modified Amazon 2, by attaching it to the second surface, to provide protection for the second surface, as shown by . 

Response to Arguments
The objection to the drawings has been maintained because applicant will be amending the drawings upon an indication of allowable subject matter. 

The objection to the specification has been withdrawn based on applicants amendment to the specification.

Claims 15-20 have been amended to overcome the claim objections.

Claims 14-20 have been amended to overcome the claim rejections under 112B. 

Claim 8, 112B rejection has been maintained because applicant did not amend the claim to remove the relative term “substantially” 

Upon review of the declaration filed under 37 CFR 1.130 has been accepted and disqualifies Amazon 1, Ducki Door Stopper Wall Protector, as prior art because this is applicants own invention

With respect to applicant’s argument regarding Amazon 2 not being made of a gelatinous synthetic material, the examiner would like to point out that Amazon 2 was not cited to disclose the gelatinous synthetic material, instead Amazon 3 was the reference cited to teach the gelatinous synthetic material. Amazon 3 is made of “Polyurethane” (See Bullet 1), which is a gelatinous synthetic material. It is noted that in the application’s specification paragraph 0020, applicant discloses polyurethane as a suitable gelatinous synthetic polymer, which is equivalent to claimed gelatinous synthetic material.

With respect to applicants argument regarding Amazon 3 not having a flattened area at the topmost point of the object, the examiner would like to point out that Amazon 3 was not cited to teach this limitation. Instead Amazon 2 was the reference cited to teach the flattened area at a topmost point of the object, as shown by “image 1” as shown below.


    PNG
    media_image1.png
    309
    514
    media_image1.png
    Greyscale


With respect to applicant’s arguments pertaining to” any combination of Amazon 2 and Amazon 3 would amount hindsight reasoning using applicants claims as a roadmap to arrive at the claimed invention, which is improper”. Examiner would like to point out that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is further noted that it has ben held that selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination (MPEP 2144.07). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637